DETAILED ACTION
This is in reference to communication received 24 February 2022. Claims 5 – 7 are in “Withdrawn” status. Addition of claims 8 and 9 is acknowledged. Claims 1 – 4 and 8 – 9 are responded to in this office action. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 – 4 and 8 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. 
Independent claim 1 is directed to a server communicably connected to an information processor (e.g. a smart phone) having a display capable of displaying an image, wherein, a controller in the server is configured to:
(when an inquiry is received from an information processor whether or not to display the advertisement image, [see at least US Publication 2019/0102804, 0128, 0167], using the association data and the redisplay rejection data table maintained by the server, said server) determine, based on the association data, that an image data of the plurality of image data is associated with the first end input request image data and cause display of the image data with the first end input request (comprising “close” button and “redisplay” button) on the display of the information processor; When a response is received that the user has checked the “redisplay” button along with “close” button, claimed invention only transmits the user information and redisplay rejection signal to the storage unit. As best understood by examiner, for the claimed invention to function as desired by the applicant, association data and the redisplay rejection data table maintained by the server, otherwise the maintained table will remain static and user selection of stopping the redisplay of the image content can implemented. The omitted step(s) are to update the association data and the redisplay rejection data table.

Independent claim 4 is directed to an information processor (e.g. a smart phone) configured to display an image data with the first end input request image data; receive input to select the redisplay button: receive input to select the first close button; when first close button has been selected, end display of the image data; as the redisplay button is selected along with the first closes button, transmit user information and a redisplay rejection signal to the storage unit, and, at the periodically repeating predetermined time, prevent display of the image data again. The omitted steps are making an inquiry to the server whether or not to display the advertisement image, [see at least US Publication 2019/0102804, 0128, 0167], and displaying an image data based upon the response from the server. If the inquiry is not made to the server, then the information processor will be redisplaying the same image to the user, even when the user had selected the “redisplay” button (i.e. said user does not want to see the same image again).

Dependent claims 2 – 3 and 8 – 9 inherit the deficiencies of parent claims 1 and 4 they claim dependency from and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. For example “Information processor and server for enabling user to manage (or control) redisplaying of an image data”.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 4 and 8 – 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Techopedia published article “Data Transmission” teaches that Data transmission is the process of sending digital or analog data over a communication medium to one or more computing, and it is mainly reserved for sending and receiving digital data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


May 4, 2022